Citation Nr: 0703898	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  04-43 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a left 
knee injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to February 
1970.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

To support his claim, the veteran and his wife testified at a 
hearing at the RO in October 2006.  The undersigned Veterans 
Law Judge of the Board presided.  


FINDINGS OF FACT

1.  The evidence shows the veteran sustained a left knee 
injury during service.  

2.  The medical evidence confirms the veteran currently has 
left knee instability and indicates his current left knee 
disability is related to the injury he sustained in service.  


CONCLUSION OF LAW

The veteran has a left knee disability as a result of an 
injury incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duties to notify and assist claimants.

Since the Board is granting the veteran's claim, in full, 
there is no need to discuss whether there has been compliance 
with the notice and duty to assist provisions of the VCAA 
because - even if there has not been, this is 
inconsequential and, therefore, at most harmless error.

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The veteran's service medical records (SMRs) show he was seen 
in April 1968 for complaints of pain in his left leg.  The 
examiner indicated there was no swelling and prescribed 
Darvon for the pain.  The report of the veteran's military 
separation examination indicates his lower extremities were 
normal.  His military service ended in February 1970.

A private treatment record dated in July 1981 indicates that 
veteran fell from a bicycle one week prior on his 
outstretched left knee, causing the knee to buckle.  He had 
reportedly experienced similar "giving way" on two 
occasions in the past, the first time during service in 1970.  
On examination, there was marked effusion and a tender medial 
collateral ligament; in addition, Drawer's sign was positive, 
suggesting injury to the anterior cruciate ligament.  The 
examiner further questioned possible injury to the medial 
meniscus.

On follow-up evaluation approximately one week later, the 
veteran's knee was much improved.  The examiner indicated 
that a decision on reconstruction of the knee would be 
deferred.  

The veteran submitted a statement from a fellow serviceman, 
dated in September 2003, stating that he recalled the veteran 
slipping on ice/snow in the winter months of 1969, injuring 
his left knee, and that he went to the dispensary to have it 
checked.  He also recalled the veteran was unable to work on 
trucks during that time due to the injury.  

VA clinic records dated from July 2003 through October 2004 
note the veteran's complaint of severe left knee pain and 
episodes of his left knee "going out."  X-rays in July 2003 
were reportedly normal, but later examiners clearly noted 
anterior and posterior cruciate ligament laxity.  A 
mechanical left knee brace was prescribed in October 2004.  

The veteran and his wife presented credible testimony at a 
personal hearing before the Board at the RO in October 2006.  
He described the circumstances of the incident in service in 
which he initially injured his left knee.  He said that, 
after his separation from service and prior to the 1981 
injury, he occasionally had pain in the knee and would wrap 
it with an Ace bandage, elevate it, and put ice or heat on 
it.  In addition, he recalled a couple times when he would be 
running and his knee "would pop out and [he would] fall."  
As further support for his claim, he submitted statements 
from several other individuals who indicated they had known 
him for many years and recalled him having pain and other 
problems with his left knee; some even recalled the 
complaints dating as far back as 1970, right after he left 
the military.  

After the hearing, as even further support for his claim, the 
veteran submitted a statement from his VA physician - dated 
in December 2006.  This physician had reviewed the above-
mentioned treatment records and noted the veteran had been 
furnished a brace for his left knee by a VA orthopedist for 
left knee instability.  This physician concluded the 
documentation from the old medical records supported a 
relationship to the initial left knee injury in service in 
April 1968.  

There is some discrepancy in the various pieces of evidence 
as to the actual date the veteran injured his left knee 
during service; the service medical records reflect treatment 
in April 1968, but a fellow serviceman recalled an injury in 
1969, and the private treatment records (apparently on the 
veteran's own reported history) note an injury during service 
in 1970.  Further, the report of the veteran's military 
separation examination in 1969 does not show any pertinent 
abnormal clinical findings or any other indication (including 
by history) of residuals of a left knee injury.  
Nevertheless, weighing all of the evidence, including his 
sworn hearing testimony and the various lay statements, and 
affording him the benefit of the doubt, the Board finds that 
the evidence suggests it is just as likely as not he injured 
his left knee during service and that he currently has left 
knee instability as a residual of that injury.  There is no 
contrary medical evidence to refute the favorable VA 
physician's opinion.  Thus, the requirements for service 
connection for residuals of a left knee injury are met.  
38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.  


ORDER

Service connection for residuals of a left knee injury is 
granted.  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


